ORDER

PER CURIAM:
AND NOW, this 15th day of July, 1999, James E. Conley, III, having been suspended from the practice of law in the State of Texas for a period of three months by Order of the State Bar of Texas dated June 15, 1998; the said James E. Conley, III, having been directed on May 20, 1999, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that James E. Conley, III, is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.